ORDER
PER CURIAM.
Michael C. Meagher appeals from a judgment upon his conviction by a jury of stealing over $150, Section 570.030, RSMo 1994. Defendant was sentenced to nine months’ imprisonment and fined $2,000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).